Citation Nr: 1042914	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
arthritis.

2.  Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, 
and from September 1970 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision, which denied service 
connection for arthritis of the bilateral hands and continued the 
20 percent evaluation assigned for service-connected low back 
disability.

In June 2007, a hearing was held before the undersigned sitting 
at the RO.  In November 2007, the Board remanded these issues for 
additional development.  

By a December 2008 determination, the Board denied the matters on 
appeal.  The Veteran appealed the Board's decision with respect 
to these issues to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2009, the Court issued an 
order granting a September 2009 joint motion to remand (JMR) the 
appeal of these issues to the Board.  The appeal was returned to 
the Board for action consistent with the September 2009 JMR and 
Court order.  The Board again remanded these issues for further 
development in March 2010.

The appeal is once again being REMANDED to the VA RO.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
arthritis of the bilateral hands and an increased evaluation for 
his service-connected low back disability.  
As an initial matter, the Board notes that the Veteran recently 
submitted a new Appointment of Individual as Claimant's 
Representative form.  However, the RO has continued to address 
correspondence to the private attorney who previously represented 
the Veteran.  While it appears from the new private attorney's 
statements that he has had access to the pertinent correspondence 
regarding these claims, the RO should ensure that all future 
correspondence regarding these claims are addressed and sent to 
both the Veteran and his Veteran's newly appointed private 
attorney. 

With regard to the Veteran's low back claim, it was recently 
reported that the Veteran was scheduled to undergo back surgery 
on September 28, 2010, at the West Florida Medical Center.  
Specifically, the Veteran's representative requested in an August 
2010 statement that these records be obtained.  VA has an 
obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to assist claimants in obtaining evidence, to include 
relevant records from private medical care providers.  38 C.F.R. 
§ 3.159 (2010).  As such, this issue must regrettably be remanded 
once again in order to obtain the recent private medical records 
pertaining to the Veteran's September 2010 spinal surgery. 

Furthermore, the Board acknowledges that this issue was remanded 
in March 2010 to provide the Veteran with an adequate medical 
examination based on the Veteran's prior medical history and 
examinations and which describes the disability in sufficient 
detail so that the Board's evaluation will be a fully informed 
one.  Accordingly, a new VA examination was conducted in June 
2010.  In August 2010, the Veteran submitted a statement 
asserting that information was recorded in the June 2010 VA 
examination report that he did not relate, for example, that he 
did not report flare-ups.  Therefore, in light of the fact that 
the Veteran's disability has progressed to a point where it now 
requires surgery, and in consideration of his contention that he 
felt his assertions regarding the symptoms associated with his 
low back disability were not appropriately considered or recorded 
in the June 2010 VA examination report, the Board finds that the 
Veteran should be provided a new VA examination for the proper 
assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the examiner should provide a medical examination 
based on the Veteran's prior medical history and examinations and 
which describes the disability in detail.  This examination must 
be accurate and fully descriptive with emphasis on the limitation 
of the activity imposed by the disabling condition.  

With respect to the Veteran's claim for service connection for 
arthritis of the bilateral hands, the Veteran reported in a March 
2004 statement that his hands got hurt from the cold weather in 
Germany and he has had problems on and off.  At the June 2007 
hearing, he reported that he went to sick call complaining of 
problems with his hands and was given pain medication.  The 
Veteran testified that he was stationed in the Bavarian area of 
Germany and that he suffered frostbite to one of his hands.  He 
reported that he was diagnosed with arthritis during service and 
that he has continued to have problems since that time.

Service treatment records show that the Veteran was seen on 
February 7, 1969, for pain and swelling of fingers secondary to 
cold exposure.  Swelling and vesicle formation was present on the 
middle finger of the left hand.  Impression was cold injury and 
it was noted that the Veteran was being sent to the 97th for 
confirmation.  The Veteran underwent a medical consultation the 
following day.  Diagnosis was suspected cold injury left 3rd 
finger.  The physician recommended keeping a dressing on the 
finger and a two-week profile.  The Veteran was rechecked on 
February 19, 1969, and at that time, there was an area of former 
bullous which was nearly healed.  There was no infection and no 
symptoms except itching.  The plan was for two weeks inside duty 
and then a return to full duty.  On examination for separation in 
July 1975, the Veteran's upper extremities and skin were reported 
as normal on clinical evaluation.
 
Pursuant to the November 2007 Board remand, the Veteran underwent 
a VA examination in March 2008 to ascertain the nature and 
etiology of his claimed bilateral hand condition.  The Veteran 
reported frostbite during service.  The examiner noted that 
records in February 1969 showed symptoms suspicious for cold 
injury, but that there was no debridement, surgery, or rewarming 
required and that there was no sequelae shown in the medical 
records.  The Veteran reported his symptoms were hand swelling in 
the morning, a burning sensation in the palms, and numbness at 
the tips of the fingers when he rest his arms on a table.  On 
examination, the Veteran was wearing braces on his wrists, but 
not the hands.  The braces were for carpal tunnel syndrome.  The 
examiner provided relevant objective findings.  X-rays of the 
hands showed mild generalized, bilateral, interphalangeal 
degenerative change.  Diagnoses were as follows: (1) bilateral 
carpal tunnel syndrome, bilateral wrist braces, residual 
weakness, and thenar atrophy; (2) left third finger cold injury, 
in-service, resolved without residual; and (3) bilateral hand 
osteoarthritis, consistent with natural aging.  The examiner 
noted that the Veteran's osteoarthritis was not advanced more 
than expected for his age and that there were no increased 
objective findings to the left third finger consistent with cold 
injury.  The examiner further stated that most of the Veteran's 
symptoms were related to his bilateral carpal tunnel syndrome, 
which was not caused by or related to cold injury.

In the March 2010 remand, the Board acknowledged that, as 
determined in the JMR, the examiner did not comment on the 
Veteran's complete medical history and failed to provide a 
rationale as to why the Veteran's symptoms were attributed to his 
carpal tunnel syndrome and not his in-service cold injuries.  As 
such, it was requested that a new VA examination be provided in 
which an examiner would address the Veteran's complete medical 
history and provide a complete rationale for all opinions 
provided in the examination report.

In June 2010, the Veteran underwent another VA examination.  The 
examiner reviewed the claims file and considered the Veteran's 
in-service reports of and treatment for frostbite.  The examiner 
noted that x-ray reports from this examination revealed normal 
hands bilaterally.  The examiner diagnosed the Veteran with no 
objective evidence of bilateral hand arthritis, despite 
subjective complaints; cervical spine multilevel degenerative 
disc disease with cervical radiculopathy (claimed as bilateral 
hand arthritis) with mild functional limitation and paresthesias 
hands and fingers; and in-service cold injury to the left 3rd 
finger cold injury resolved completely with no residuals.

In light of the fact that March 2008 x-ray reports of the hands 
showed mild generalized, bilateral, interphalangeal degenerative 
change, and June 2010 x-ray reports revealed normal hands 
bilaterally, the Board finds that another VA examination is 
required to address the apparent inconsistencies between the 2 x-
ray reports.  Moreover, as noted above, this issue was 
specifically remanded in March 2010 in order to provide a 
rationale as to why the Veteran's symptoms were attributed to his 
carpal tunnel syndrome and not his in-service cold injuries.  
Upon review of the June 2010 VA examination report, the Board 
does not find that sufficient rationale was provided as to why 
the Veteran's complaints and symptoms are related to his carpal 
tunnel syndrome or other disabilities not related to service and 
are not related to his in-service cold injuries.  

Finally, the Board notes that, although the results from the June 
2010 hand x-rays were discussed in the June 2010 VA examination 
report, the x-ray reports themselves were not included with the 
examination report.  As such, the Board finds that all June 2010 
x-ray reports related to the Veteran's hands should be associated 
with the claims file.  Additionally, the Board should take this 
opportunity to obtain any recent VA treatment records that have 
not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.	Ensure all relevant correspondence is sent 
to both the Veteran and his newly 
appointed representative listed above. 

2.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible private 
treatment records relating to his low back 
disability that have not yet been 
associated with his claims file, such as 
private treatment records from a September 
2010 spinal surgery conducted at West 
Florida Medical Center.  The RO should 
also invite the Veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Associate any records received, including 
negative responses, with the claims file.

3.	Obtain any and all recent VA treatment 
records relating to the issues on appeal 
that have not yet been associated with the 
claims file. 

4.	Associate with the claims file the June 
2010 x-ray reports of the Veteran's hands 
discussed in the June 2010 VA examination 
report.

5.	After the aforementioned records have 
been associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his low back disability.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction 
with the examination.  The Veteran's 
prior medical history and examinations 
must be considered in evaluating the 
Veteran's disability, and the 
Veteran's current disability must be 
described in detail.  This examination 
must be accurate and fully descriptive 
with emphasis on the limitation of the 
activity imposed by the disabling 
condition.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner should 
note the Veteran's ranges of motion for 
his lumbar spine, as well as any recent 
incapacitating episodes that the Veteran 
has experienced and the specific causes of 
such incapacitating episodes.  The 
examiner should comment as to whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on use attributable to his service-
connected disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to these symptoms).  

The examiner should also discuss whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time (these determinations 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  

Finally, the examiner should note whether 
the Veteran experiences any neurological 
abnormalities as a result of his lumbar 
spine disability.  The complete rationale 
for any opinions expressed should be 
provided.

6.	Schedule the Veteran for an appropriate VA 
examination for his bilateral hand 
arthritis.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  The examiner should 
also elicit a complete history from the 
Veteran with respect to his reported in-
service injuries and his symptomatology 
since those injuries.  After reviewing the 
file, examining the Veteran thoroughly, 
and considering his reported history of 
symptomatology, the examiner should render 
an opinion as to whether the Veteran 
currently has bilateral hand arthritis or 
other residuals of cold injuries.  If so, 
an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's current bilateral hand 
arthritis or residuals of cold injuries 
were incurred in or aggravated by a 
disease or injury in service.  The 
examiner must address the Veteran's 
complete medical history and provide a 
complete rationale for all opinions 
provided in the examination report.  
Specifically, if the examiner 
determines that the Veteran's hand 
symptoms are related to his carpal 
tunnel syndrome or any other current 
hand disability not related to 
service, he or she must provide a 
rationale as to why the Veteran's 
symptoms are being attributed to his 
carpal tunnel syndrome or any other 
current hand disability not related to 
service and not to his in-service cold 
injuries.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  

7.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the most recent supplemental 
statement of the case (SSOC) was issued with 
respect to each claim.  If the benefits 
sought on appeal remain denied, he should be 
provided a SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

